Citation Nr: 0007647	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for a psychiatric disorder (other than a post-traumatic 
stress disorder (PTSD)).

2.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for back disability.

3.  Entitlement to service connection for a skin disorder, 
claimed as chloracne, as secondary to exposure to Agent 
Orange.

4.  Entitlement to service connection for a pulmonary 
disorder, as secondary to exposure to Agent Orange.

5.  Entitlement to service connection for PTSD.

6.  Entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151 for disability related to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The appellant had active military service with the United 
States Navy from November 1, 1968, to December 23, 1968.  He 
also had a period of service with the United States Army from 
May 3, to August 22, 1978, which was voided by the Army 
because of a fraudulent enlistment.

This case was previously before the Board of Veterans' 
Appeals (Board) and remanded for further development in 
December 1997.  The requested action has been completed to 
the extent possible, and the case has been returned to the 
Board for further appellate consideration.  The record shows 
that every reasonable effort was made to secure additional 
records, and that Stegall v. West,  11 Vet. App. 268 (1998) 
is not for application.

The appellant provided testimony before the undersigned 
member of the Board sitting at Denver, Colorado, in June 
1997.  

It was noted in the December 1997 remand, that the appellant 
had raised the issue of service connection for organic brain 
syndrome, considered to be an issue separate and apart from 
the psychiatric disorder issue on appeal.  The RO was to 
treat this issue de novo.  A rating action in November 1998 
denied service connection for organic brain syndrome.  
Although the Board cannot find a specific notice of 
disagreement for this issue, it was made a part of the 
November 1998, and September 1999 supplemental statements of 
the case (SSOC).  The SSOC's constitutes no more than notice 
of the rating action, and absent a notice of disagreement 
(NOD), this issue is not before the Board.  38 C.F.R. 
§§ 19.25, 20.200 (1999).

It was also pointed out in the December 1997 remand that the 
appellant has also raised the issues of service connection 
for cellulitis of the feet.  The cellulitis of the feet issue 
was treated in rating actions in November 1998, and December 
1999, with no NOD in file.  As pointed out above, absent a 
NOD, the issue is not before the Board.


FINDINGS OF FACT

1.  In a decision in dated in December 1985 the Board denied 
the veteran's claims for service connection for a back 
disability, arthritis, and a psychiatric disorder.

2.  In a decision in dated in September 1990 the Board held 
that the evidence added to the record since the December 1985 
decision did not establish the onset or aggravation of a 
chronic back disability during service, or arthritis of the 
lumbosacral spine within the one-year presumptive period post 
service, or the onset or aggravation of a chronic acquired 
psychiatric disorder during service.

3.  Evidence submitted since the last final Board decision 
consists primarily of evidentiary assertions by the 
appellant, and cumulative and duplicate medical evidence.

4.  The evidentiary assertions by the appellant are not new 
as they are redundant, duplicative, and cumulative of 
evidence previously submitted; to the extent the testimony by 
his mother is new, it is not material as she has no medical 
expertise and her testimony by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

5.  There is no competent medical evidence that the appellant 
has a skin disease subject to presumptive service connection 
based on exposure to herbicide agents; and there is no 
competent medical evidence of any relationship between any 
post-service skin problems and any Agent Orange exposure in 
service or any other incident or event of service.  

6.  There is no competent medical evidence that the appellant 
has a pulmonary disorder subject to presumptive service 
connection based on exposure to herbicide agents; and there 
is no competent medical evidence of any relationship between 
any post-service pulmonary problems and any Agent Orange 
exposure in service or any other incident or event of 
service.  

7.  There is no competent medical evidence of PTSD related to 
any incident or event of service.

8.  There is no competent medical evidence of any additional 
disability related to VA medical treatment.  


CONCLUSIONS OF LAW

1.  The September 1990 Board decision is final as to the 
claims of entitlement to service connection for a back 
disorder and a psychiatric disorder.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence to reopen the veteran's claims 
for service connection for a back disorder and a psychiatric 
disorder has not been submitted; the claims are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The appellant's claim for service connection for a skin 
disorder, claimed as chloracne, secondary to Agent Orange 
exposure is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The appellant's claim for service connection for a 
pulmonary disorder, claimed as secondary to Agent Orange 
exposure, is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The appellant's claim for service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The appellant's claim for benefits under the provisions 
of 38 U.S.C.A. § 1151 for disability related to VA medical 
treatment is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence running through 8 volumes, that often 
contain material germane to all issues, the Board will 
present the evidence, chronologically in each volume, to 
preserve continuity and for ease of review.  Pertinent 
elements of evidence will then be discussed with review and 
analysis of each issue.

Volume I.

The appellant was born in August 1949.  In January 1954, when 
he was 4 years of age, he was struck by an automobile while 
walking.  He was hospitalized for multiple fractures, 
numerous broken teeth, lacerations to the face and lip, 
multiple contusions, and shock.  In April 1955 he was 
hospitalized for a moderate cerebral concussion.  In November 
1957 he was hospitalized for primary mental retardation and 
cephalalgia on a secondary basis.  Records dated in 1960 
reflect that he was having difficulty with school work and 
that he suffered organic brain damage reportedly in the area 
of the brain that controls motor coordination.  He was hospi-
talized in February 1963 for epileptiform seizures.  It was 
noted that he was 13 years old and had had a long and rather 
unusual history of bodily injuries since the age of 4 or 5.  
His symptoms were reported to be suggestive of focal epilepsy 
and Jacksonian epilepsy.

The report of the appellant's examination for enlistment in 
the United States Navy in September 1968 reflects that he 
denied difficulty with school studies or teachers.  He did 
report a history of broken bones, but did not note any 
residuals of serious accident or head injury prior to 
enlistment.  Service medical records for the appellant do not 
reflect any complaints or findings pertaining to back, skin, 
or pulmonary disorders.  He was treated for cellulitis of 
both feet in November 1968.  He was examined in connection 
with an unsuitability discharge on December 18, 1968.  The 
examination was negative except for defective vision.  A 
chest x-ray was negative.  A Report of Aptitude Board, dated 
December 19, 1968, reflects that the appellant had spent 
fourteen days in a dispensary and seven days in the Special 
Holding Company.  He was referred for psychiatric evaluation 
by a medical officer.  To assist in the evaluation a full 
progress report was submitted by his Company Commander, 
characterizing the appellant's progress and performance as 
poor, and downhill.  The appellant was described as a sick 
bay addict, unreliable, disobedient, a wise guy, over 
boisterous, a physical weakling, sad, depressed, needing 
repeated instruction, and never getting anything done right.  
Psychiatric evaluation revealed a recruit who had been under 
psychiatric care since a car accident in 1954.  Before he 
entered service he had tried to hang himself once, and was an 
admitted kleptomaniac of women's clothing.  He had spent two 
weeks on Ward A because of physical ailments, which at this 
time seem to be getting better.  If he returns to his company 
he would face charges for being absent without leave (AWOL).  
During psychological examination he easily revealed himself 
as a belligerent person, impulsive, and lacing motivation to 
remain in the Navy.  It was strongly recommended that the be 
discharged as unsuitable for further training.  It was 
recorded that he had no mental or physical disability that 
would warrant his discharge by reason of physical disability.  
He was discharged December 23, 1968, with an honorable 
discharge by reason of unsuitability.

The appellant filed an application for disability benefits in 
August 1969, listing cellulitis as the condition for which 
the claim was made.  He made no reference to a psychiatric 
disorder, back problem, skin problem or pulmonary disorder.  

The appellant was treated at a VA outpatient clinic in July 
1970.  At that time he underwent an excision of a cyst in the 
neck area.  It was remarked that there were multiple areas of 
drainage.

The appellant, in a statement dated in January 1971, reported 
that he entered service October 31, 1967, and believed that 
he had been confused with an [redacted], who served in 
boot camp with him.

Medical records from the appellant's voided period of 
military service in 1978 show that when he was examined for 
service in April 1978 he denied that he had ever been 
rejected for military service or been discharged from 
military service because of physical, mental, or other 
reasons and he denied that he had ever applied for 
compensation for existing disability.  He reported a history 
of a right inguinal hernia repair in 1974 and examination 
revealed a surgical scar on his right knee.  Medical records 
were obtained which reflect that he had undergone a right 
lateral meniscectomy in May 1977 at the VA hospital in 
Denver, Colorado.  The appellant entered service with the 
United States Army on May 3, 1978.    The appellant was seen 
at  the dispensary in May 1978 for blisters involving both 
feet. He was treated in June 1978 for rope burns involving 
the left hand.  It was reported that there was a vascular 
rash with drainage, edema or plaques on both arms.  The rash 
was pruritic in nature.  The assessment was friction burns 
and poison ivy.  At the time of the June 1978 separation 
examination, the appellant reported no history of problems 
involving the skin, back or lungs, or a psychiatric disorder.  
The examination showed no pertinent abnormality.  A chest x-
ray was negative.  An August 1978 report of a mental status 
evaluation reflects that the appellant had no psychiatric 
diagnosis.  He was psychiatrically cleared for administrative 
action.  An entry dated August 4, 1978, reflects that he was 
seen for routine evaluation for "Chap 14.  Failed to list 
prior service with USN x 10 years ago.  Received non-
waiverable reenlistment code.  Cleared for admin action."  
The appellant was released from service on August 22, 1978.  
The Report of Separation from Active Service (DD Form 214) 
reflects that his time in service was voided and he was 
credited with no active service.

In a May 1979 Administrative Decision, the RO determined that 
the appellant's service from May 3 to August 22, 1978, was 
under dishonorable conditions for VA purposes and was a bar 
for the payment of benefits.  It was reported that the 
appellant was entitled to have care under Chapter 17, of 
Title 38, United States Code, for any disabilities determined 
to be service connected.  

In file are VA clinic records, from 1975 to December 1983.  A 
neurology record from May 1975 noted headache complaints from 
1972, with EEG abnormality.  History as reported by his 
mother was to the effect the appellant was in a serious 
automobile accident at age 4, with poor motor coordination 
thereafter.  Further, testing in the first grade was said to 
have demonstrated brain damage without loss of verbal 
ability.  The assessment was that he was depressed and 
frustrated secondary to his inability to find employment 
suitable for his underlying handicap.

In July 1981, he reported back pain for the prior year.  In 
October 1982, the assessment was right leg and knee pain 
secondary to scoliosis.  He was evaluated at a VA orthopedic 
clinic in January 1983 complaining of low back pain which 
began from a lifting injury one year earlier.  An April 1983 
VA electroencephalographic report was interpreted as 
"probably within normal limits."  Neurology evaluation in 
May 1983 noted complaints of headaches, memory problems and 
difficulty with retention.  Mental status examination found 
no abnormality.  

In June 1983 he was involved in a car accident.  Also in June 
he complained of a rash associated with concrete.  A July 
record noted that he hit his head hard on the steering wheel 
in the car accident, and since then felt his headaches were 
worse.  In September 1983 he reported that his back was 
progressively worse for 2 years.  X-rays of the lumbosacral 
spine conducted in September 1983 showed degenerative changes 
involving the lumbosacral spine and minimal slippage 
involving the L5 - S1.  The assessment was chronic recurrent 
mechanical low back pain and anxiety disorder.  

In December 1983 the appellant was evaluated at a VA pain 
clinic for low back and neck pain.  The appellant reported 
that his back and neck pain began approximately four years 
earlier following lifting a heavy object while employed at a 
cement company.  His pain was deep and constant and was 
exacerbated by cold and exertion.  His pain interfered with 
his sleep and an active social life.  Another source of pain 
was constant bilateral frontal headaches which he had had for 
15 years.  He was in an automobile accident at the age of 
five and sustained a head injury with a loss of consciousness 
for three days.  He was later diagnosed as having a learning 
disability from his head injury.  He reported that in 
November 1971, he was struck in the right temple by a heavy 
pipe which fell from three feet.  This resulted in his being 
hospitalized.  He had been involved in an automobile accident 
in June 1983 and struck his head at the steering wheel but 
did not lose consciousness.  A CAT (computed axial 
tomography) scan in August 1983 revealed "cavieum velum 
intraposetum."  It was noted that a previous CAT scan 
several years before was negative.  Pervious EEG's had found 
a slow wave focus on the left posterior temporal.  

Background information in December 1983 noted recitation by 
the appellant of mistreatment by his father, teachers, and 
classmates, as well as by others while he had been in the 
military.  He reported being beaten by his father, and 
related a somewhat 'bizarre story" to explain his brief 
enlistment in the Navy, which his mother corroborated.  He 
was given the wrong shoe sizes, which caused cellulitis.  
Because he was unable to perform at the level of the others 
in his company, he was beaten by a pipe which was rolled into 
a towel and was given a GI shower which involved his skin 
being scrubbed raw with a brush.  He was forced to perform 
jumping jacks with a mattress over his head.  His company 
commander refused doctor's orders which allowed him to wear 
tennis shoes and refused to transfer him to another company.  
He entered the Army for a second enlistment and approximately 
two weeks prior to his completing basic training, he 
consulted an attorney when finding that his classification as 
not enlistable had not been removed, which had contrasted 
with the recruiter's comments.  He was then promptly 
discharged from the military.

Psychological testing in December 1983 revealed strong 
evidence that the appellant channeled psychological conflict 
into somatic complaints.  Several tests indicated a great 
deal of emotional distress.  The assessment was that the 
appellant was angry, depressed, and bitter, and perceived 
himself as getting a raw deal out of life.  His emotional 
problems were long standing.  He had difficulty in processing 
information, possibly because of organic involvement, and 
this impairment contributed to his suspiciousness.  He was 
extremely dependent on his mother and experienced conflict 
over this dependency.  

VA neuropsychological evaluation was performed in January 
1984.  History as provided by the appellant was essentially 
as before.  It was noted that in July 1982 he suffered 
cardiac arrest, and was unconscious for 20 hours.  The 
Halstead impairment index was 1.0, which is characteristic of 
individuals with documented cerebral lesions.  Analysis of 
performance on a battery of tests yielded an overall picture 
of mild to moderate, fairly generalized, cerebral 
dysfunction.  There was discussion of implication for 
everyday functioning.  MMPI (Minnesota Multiphasic 
Personality Inventory) did not yield a valid profile.  

The appellant's application for disability benefits in 
February 1984 listed scoliosis-degenerative arthritis-mental 
process degeneration in certain area November 27, 1968" as 
the conditions for which the claim was made.  An accompanying 
6 page typewritten letter from the appellant noted a EEG 
(electroencephalogram) at a private hospital in February 
1969, a brain scan at a VA medical facility concerning bad 
headaches from 1968 to 1974, arthritis and loss of hearing 
due to beatings and physical abuse in the Navy, and 
orthopedic evaluation at a Navy Hospital from October 31, to 
December 23, 1968, which showed the left leg to be shorter 
than the right leg.  He reported being beaten with a pipe 
wrapped in a towel and with a rubber hose, and being scrubbed 
raw with brushes.  He was made to do jumping jacks with a 
mattress over his head, push-ups with a foot in his back and 
a rifle over his fingers with a person standing on the rifle.  
He claimed that the beatings started the degeneration in his 
back.  Mental health problems were found by the VA on testing 
in 1975 and 1984.  Further, the records from Greeley County 
hospital do not show that he was under psychiatric care after 
the accident in 1954, what the psychiatrist in service said 
about this was a lie, and the first EEG in February 1969 
showed brain damage, which he did not have before the 
military.  He essentially repeated the above in another typed 
6 page letter in March 1984.

Received in April 1984 were copies of medical records from 
St. May-Corwin Hospital, showing treatment for the appellant 
in February 1969.  It was noted that approximately 6 months 
before, in August, while working at Fort Collins, he was 
lifting two 150 pound containers of meat and noted difficulty 
with his back but no pain.  The pain developed 2 days later.  
While in the Navy in October 1968, he was hospitalized 
because of back pain, with no therapy or x-rays.  He was 
unsure whether his discharge in December 1968 was a medical 
discharge, for he was psychologically unadaptable to the 
Navy.  He was tense and anxious.  He also reported that since 
the age of 4, after an automobile accident, he had episodes 
of a complex characterized by feelings of dizziness, often 
followed by a brief period of syncope.  X-ray studies of the 
lumbosacral spine were negative.  Brain scan was negative, 
and EEG findings were within the range of normal.  The 
pertinent diagnoses after examination, were probable chronic 
low back syndrome with low back muscle and ligamentous 
strain, and question of convulsive disorder characterized by 
episodes of vertigo and syncope.  When discharged later in 
February, the final diagnosis was hyperventilation syndrome, 
and associated diagnoses were tension, anxiety reaction, and 
unstable back syndrome.  

Also received was a private medical report showing the 
appellant had been hospitalized in January 1954 for a 
fracture of the right radius, right ulna displaced, a 
fracture of the right femur, displaced, and a fracture of the 
maxilla and numerous teeth.  There were lacerations to the 
face, lip, multiple contusions, and shock.  Treatment 
included a bronchoscopy with aspiration of the bronchial 
tree.  In April 1955 he was hospitalized for a moderate 
cerebral concussion.  He was hospitalized in February 1963 
for epileptiform seizures.

By rating action in June 1984, service connection was denied 
for a chronic back disorder, arthritis, and a nervous 
condition.  The appellant was notified of that determination 
and his appellate right in July 1984.  

The appellant, in a statement in August 1984, requested a 
hearing and recounted how his feet were injured in service, 
and he asserted that the psychiatric information in the Navy 
records is untrue.  He also recounted his mistreatment in 
service.  

In hearing testimony in December 1984, the appellant 
testified that the beatings he received in service involved 
his back and head, and while working in the cafeteria, he 
lifted a couple of buckets of meat and fell against a steel 
tank.  This occurred about the 20th of December, 1968, 
Transcript(T.) pp. 3 and 4.  He reported that he had no 
problems getting along with others prior to service, and that 
the beatings caused his nervous and psychiatric problems, T. 
p. 5.  It was recorded that he saw a doctor for his back for 
3 consecutive days in December 1968, before he was released 
from service, and that his back problems continued after 
service.  In 1972 his scoliosis was found at a VA hospital, 
and just recently he was found to have arthritis of the back, 
T. pp. 7 and 8.  The appellant reported that while in Mr. 
A.'s company, from November 22-30, 1968, he was beaten 4-7 
times, with the beatings lasting half an hour.  When he was 
discharged he had bruises up and down his back from the 
beatings, T. 9, 10.  

The appellant, in a statement in January 1985, again reported 
that the psychiatric report in service that a psychiatric 
condition existed prior to service was not supported by any 
evidence, and was not based on fact.  Associated with his 
statement was a letter from the Navy, dated in July 1984, 
noting that a search of records disclose no records 
pertaining to the appellant, and that he had already received 
copies of all records maintained at the national Personnel 
Records Center (NPRC).  An additional letter from the Naval 
Investigative Service noted that a search of files failed to 
locate any record in the appellant's name, which meant that 
an investigation had never been conducted.

In file are 2 separate multi-page letters from the appellant, 
received in April 1985.  These letters addressed the 
appellant's concerns over his service records, calling to 
attention what he felt were discrepancies between the 
material in the files, his account of events, and the lack of 
corroborating data.  

The appellant's April 1985 substantive appeal was essentially 
a repetition of the other two April statements.  He again 
pointed out that the tests referred to by the psychiatrist 
were not of record.  

The appellant repeated his arguments and contentions in an 11 
page letter received in June 1985.  He followed this with a 9 
page letter in August 1985.  In that letter he referred to 
delayed stress symptoms as reported in a DAV pamphlet.  A 19 
page letter was received in October 1985.  The appellant 
disputed information reported in his VA files, concerning the 
cause of his headaches, the diagnoses, and what was causing 
his back pain.  He also visited his contentions concerning 
the Navy files.  In a 5 page letter in November 1985, he 
again set forth his contentions concerning his claim.  

In a decision in dated in December 1985 the Board denied the 
veteran's claims for entitlement to service connection for a 
back disability, arthritis, and a psychiatric disorder.  In 
its discussion and evaluation of the evidence, the Board 
stated the following:

The veteran is seeking service connection for 
a back disability.  The first clinical 
documentation of a back disability is 
presented by a hospital report for a period 
of hospitalization in early 1969.  At that 
time, a history of a preservice back injury 
was noted.  The veteran also reported at that 
time that he had been treated during service 
for back pain.  His separation physical 
examination, however, shows that back was 
normal.  Given the veteran's short period of 
service and the fact that his service medical 
records are negative for any complaints, 
treatment or findings concerning a back 
disability, we find that a reasonable basis 
has not been presented upon which we can 
conclude that the veteran's back disability 
is attributable to service.

The veteran is also seeking service 
connection for arthritis.  The evidence shows 
that the arthritis was not manifested until 
many years after separation from service.  
Accordingly, service connection for arthritis 
must be denied.

The veteran is also seeking service 
connection for a psychiatric disorder.  The 
exact nature [of the appellant's] present 
psychiatric disorder has not been made clear.  
He has reported that he was told that he had 
a personality disorder.  This is 
substantiated by his history of pre-service 
psychiatric symptoms.  The post service 
outpatient treatment records also indicate 
the presence of a personality disorder.  A 
personality disorder is a congenital or 
developmental abnormality for which service 
connection cannot be granted.  An anxiety 
disorder was first demonstrated many years 
after service.  On the basis of the veteran's 
short period of service and the nature of his 
disorder, we find that the veteran's 
psychiatric disorder, however classified, is 
not attributable to service.

The appellant in a letter recounting his contentions, 
received in January 1986, included copies of military records 
and regulations.  An undated, unsigned record showed denial 
of any prior psychiatric problems, and a document reporting  
recommendation for discharge due to unsuitability was 
highlighted.

Received in August and September 1986 were private and VA 
medical reports.  Of record is a copy of the private hospital 
report regarding the treatment the appellant received 
following the automobile accident in January 1954.  Also 
received was a copy of April 1960 conference notes regarding 
the appellant's school work.  At that time it was reported 
that the appellant was having difficulty in school, displayed 
temper, took things that did not belong to him, and felt less 
worthwhile because he was "not too sharp."  There was 
evidence that he suffered organic brain damage as a result of 
an accident.  This brain damage is in the area of the brain 
that controls motor coordination, known as motor aphagia.  An 
August 1982 private psychological report indicates that the 
appellant had a learning disability.  He received 
intermittent treatment at a private facility during 1986 for 
back and neurological complaints.  The impressions rendered 
in May 1986 were mild to moderated fairly generalized 
cerebral dysfunction by history, headaches due to tension and 
old head injuries, chronic back pain with a large amount of 
functional overlay per old records, and short leg on the left 
side.

In file are several letters from the appellant received prior 
to December 1986.  Accompanying a letter received in 
September 1986 was a copy of a record pertaining to 
discharges for unsuitability because of personality disorders 
or mental retardation.

In September 1986 the appellant filed a claim for disability 
benefits for chronic brain syndrome, arthritis, scoliosis, 
borderline mental retardation, and passive aggressive 
personality disorder.  Associated with the September 1986 
claim was another portion of the private records associated 
with his accident in 1954.  The record noted cerebral 
concussion, and a hand written annotation was to the effect 
the appellant had the organic brain syndrome before he 
entered the military.  

Received in January 1987 was a copy of the first page of a 
letter from the appellant to Chief of Navy Personnel, dated 
August 10, 1972.  The letter started out explaining how boots 
issued in a small size caused all of his military problems.  
Associated with the above were records, most of which were 
either duplicative or redundant of material previously 
submitted.

The appellant, in a statement in May 1987, reported that 
chronic brain syndrome, organic brain syndrome, learning 
disability, S-type scoliosis (due to left leg shortening), 
were caused by the accident in 1954, and were aggravated by 
his military duty.  He pointed out that the preexisting 
disorders were not shown on enlistment examinations in 1968 
or 1978.  Also received in May 1987 was a copy of a VA 
progress note, dated November 14, 1975, indicating that the 
appellant had rather severe limitations due to brain damage 
"that may date back to age 4."  There was also another 
record associated with the accident in 1954.

The appellant, in a multi-page letter received in July 1987, 
made reference to Social Security Administration (SSA) 
benefits, and VA domiciliary care.  Received in August 1987 
were copies of VA regulations, apparently high-lighted by the 
appellant.  In a multi-page letter received in September 1987 
he indicated that he should be entitled to VA domiciliary 
care, as the State of Colorado found him permanently and 
totally disabled due to organic brain syndrome.  

The RO, in a letter to the appellant in October 1987, 
addressed the December 1985 Board decision, the requirement 
for new and material evidence, his claim for pension 
benefits, and the hearing that he missed.

The appellant, in multiple page letters received in October 
and December 1987, complained of the treatment he had 
received, and the denial of benefits that he was due.  In 
February 1988 he reported that he was a qualified handicapped 
person, eligible for benefits.  He filed a separate letter, 
also dated in February 1988.  

In June 1988 the appellant submitted a host of material, most 
of it duplicative or redundant of material previously 
submitted.  However, there was included a psychiatric 
evaluation dated in August 24, 1984.  The background provided 
by the appellant and his mother was essentially as previously 
reported.  The Axis I diagnosis, tentative, was intermittent 
explosive disorder or question of organic personality 
syndrome with emotional lability, impulsiveness, temper 
outbursts, and verbose in speech and writing.  The Axis II 
diagnosis was history of an oppositional disorder, 315.81; he 
had a problem with his father, and Navy authority figures, 
and now as a result he probably had a passive-aggressive type 
personality.  

Another letter from the appellant, also in June 1988, 
requested that the information in his letter be added to his 
file.  He submitted another letter with is contentions in 
August 1988.  The RO, in July and September 1988 informed the 
appellant that new and material evidence had not been 
submitted.  In a letter in September 1988, the appellant 
requested a hearing.  He was scheduled for hearing.

The appellant and his mother provided testimony at a March 
1989 hearing.  It was reported that the issues were service 
connection for chronic back disability, and psychiatric 
disability by way of aggravation, and service connection for 
residuals of cellulitis.  There was discussion of his brain 
injury in 1954, the changes in his personality after his 
service in the Navy, and that he was on Valium for 1 month 
and 23 days, T. pp. 2-4.  He reported treatment for his back 
in the Navy during the two weeks he had been hospitalized.  
He had been seen at a clinic on a daily basis, and he was 
diagnosed with scoliosis, T. pp. 6 and 7.  The appellant 
reported two weeks in a medical holding company, and 2 weeks 
in a hospital, for a total of 14 days.  There was a finding 
of a personality problem, but according to the appellant, it 
was brought on by not treating the scoliosis and cellulitis, 
and not finding that he was dyslexic and had a learning 
problem, T. p. 8.  He stated that he wanted rehabilitation 
training, T. p. 10.  The appellant's mother testified that 
the appellant never received psychiatric treatment prior to 
the Navy, and contact only with one psychiatrist, Dr. F., who 
diagnosed an aphasic condition, T. p. 11.  

In a letter received in July 1989 the appellant again 
expressed his hostility toward the VA for not following, 
according the appellant, federal laws.  In a certified 
statement dated in September 1989, the appellant referred to 
PTSD, and being hit by rifle butts.  

The appellant submitted additional arguments in support of 
his claims, in May, June, and August 1990.  

The appellant, in testimony before members of the Board, 
sitting at Washington, D.C., in July 1990, reported his 
mistreatment in service, and asserted that the beatings and 
physical abuse in service caused his nervous condition, T. p. 
6.  He reported being hit in the back of the head and 
forehead.  It was also reported that he was hit in the back 
with a rifle butt, and that this caused his arthritis, T. pp. 
7-8.  

In September 1990 the Board denied the appellant's claim for 
service connection for a back disability and a psychiatric 
disability.  The Board found that the evidence added to the 
record since the decision of the Board in December 1985 did 
not establish the onset or aggravation of a chronic back 
disability during service, or arthritis of the lumbosacral 
spine within the one-year presumptive period post service, or 
the onset or aggravation of a chronic acquired psychiatric 
disorder during service.  

The Board's decision of September 1990 was affirmed by the 
United Stated Court of Veterans Appeals (now known as United 
States Court of Appeals for Veterans Claims) in a memorandum 
decision (U.S. Vet. App. No. 990-1271 (April 19, 1993)). 

The appellant submitted about an inch of correspondence in 
support of his claim in December 1992, including copies of VA 
regulations.


Volume II.

Received in October 1989 was a copy of a report from 
University Hospital which reflects that the appellant had a 
5/8 inch leg length discrepancy due to his scoliosis.

The appellant, in a letter received in June 1990, reported 
that while loading a ship he was bathed with a chemical from 
a drum punctured by a fork lift.  He claimed service 
connection for Agent Orange exposure.

In December 1990 the appellant submitted VA Form 21-526, 
noting delayed stress syndrome beginning in November 1968.  

Received in February 1991 was VA Form 21-2680 for the 
appellant, signed by M. B., M.D., showing traumatic brain 
injury with impaired reasoning, OBS (organic brain syndrome), 
unable to work.  The diagnosis was traumatic brain injury.  
Attached for reference was a September 28, 1987, cognitive 
evaluation of the appellant, noted the closed head injury in 
1954, the 1981 cardiac arrest due to iodine reaction, 
resulting in problems including memory deficits, "dysgraphia 
and dyscalcula," visual problems, difficulty following 
instruction, and difficulty with reading comprehension and 
retention.  It was noted that he had received 3 years of 
cognitive retraining at a VA facility in Fort Lyon, Colorado.  
Reference was made to reports from other treating physicians, 
and cognitive evaluation results were set forth.  Impressions 
and recommendations were also provided.  

In March 1991 the appellant was accorded psychiatric and 
physical examinations for disability evaluation purposes by 
the VA.  The reports of these examinations reflect that the 
following history was noted:

In 1954, the appellant was injured in a 
car/pedestrian accident, sustaining a severe 
head injury which resulted in unconsciousness 
for three days, a concussion, an injury to 
the right forearm and right femur which were 
fractured and the femur was shortened.  After 
he entered the military in 1968, he was 
beaten up with a rubber hose and rifle butt 
and had a concussion.  Later he was loading 
Agent Orange on ships when a forklift driver 
stabbed a barrel, bathing him in Agent 
Orange.  He treated for 15 days at Balboa 
United States Naval Hospital.  He was then 
sent to a medical holding area for seven 
days.  His skin condition began at that time.  
He had an eruption mainly on the forehead and 
the inner aspect of the forearms and legs.  
He then lifted 250 pounds of frozen hamburger 
meat in the kitchen and injured his back, 
receiving treatment again at the Balboa 
Hospital.  The diagnosis was pulled muscles 
in the back.  He had scoliosis with short leg 
syndrome of the left leg.  In 1969, he was 
diagnosed as having psychosomatic pain in the 
back and later diagnosed as having organic 
brain syndrome.  

An examination of the skin showed that the forehead had no 
rashes.  The medial aspects of the inner arms had a very tiny 
punctate red rash.  The thighs also had a fine red rash.  The 
rash looked like folliculitis.  An examination of the lungs 
was clear to percussion and auscultation.  X-rays of the 
cervical spine showed no abnormality.  X-rays of the 
lumbosacral spine showed minimal narrowing of the L5 - S1 
disc space.  The pertinent diagnoses were folliculitis with 
signs and symptoms described, insufficient clinical evidence 
at present to warrant a diagnosis of an acute or chronic 
disorder of the lumbar spine, residuals thereof, insufficient 
clinical evidence at present to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof regarding the 
lungs.  The appellant underwent a VA psychiatric evaluation.  
Following that examination, the diagnoses were organic 
personality disorder, competent, and dementia.

In May 1991 the appellant filed a claim for VA vocational 
rehabilitation.  In June and August 1991 he submitted letters 
asserting his position that appropriate laws had not been 
applied concerning his traumatic brain injury.  Additional 
argument and material were submitted in October 1991.

In January 1992 the appellant filed a claim for an "eye 
condition due to organic brain syndrome contamination by 
Agent Orange, and respiratory problems due to contamination 
through Agent Orange." 

In April 1992 the appellant presented additional arguments 
concerning his various claims and reported being on the Agent 
Orange register since 1976.

Received in June 1992 was a SSA form for the appellant, dated 
in March 1986, showing disability determination, with primary 
diagnosis of organic brain syndrome, and secondary diagnosis 
of borderline personality.  An additional form, dated in 
August 1986, shows a supplemental determination for an 
effective date of April 1970 as the onset of the appellant's 
disability.  

He was seen at a VA outpatient clinic in July 1992.  The 
clinical history indicated that he had PTSD.

A Report of Contact, dated in December 1992, noted that the 
appellant had inquired about DIC benefits based on his 
father's service in 1918.  

Also in file is a VA records envelope with a host of material 
submitted by the appellant, none of which is dated.  The 
material includes, but is not confined to, the appellant's 
father's death certificate, copies of court decisions, copies 
of public laws, highlighted and annotated medical records, 
hand and type written contentions and allegations, and an 
annotated copy of the United Stated Court of Veterans Appeals 
memorandum decision affirming the September 17, 1990, Board 
decision, U.S. Vet. App. No. 990-1271 (April 19, 1993).  It 
appears that at least some of the material was directed to a 
DIC claim, and other material towards his continuing claim 
for recognition of his mental problems as service induced.  

The Board has reviewed material submitted by the appellant in 
December 1992, and January 1993.  

In July 1993 the appellant submitted material to the 
President which was forwarded to the VA.  The appellant cited 
Marbury v. Madison and multiple other court cases at various 
levels, and presented contentions concerning misapplication 
of laws.  He also submitted copies of material previously 
submitted, with some new material from 1986 concerning 
evaluation for employability, apparently associated with his 
SSA claim.

Volume III.

In August 1994 the appellant filed a claim for benefits under 
38 U.S.C.A. § 1151, noting that he had attached a personal 
statement and supporting documents for his claim.  Associated 
material received the same day included an August 17, 1994, 
statement from the appellant to the effect that the VA 
facilities at Denver, Colorado, and Fort Lyon, Colorado, had 
aggravated his mental and physical conditions.  It was not 
discernable from his writing just how this occurred, or the 
time frame involved.  

The RO, in a rating action in September 1994 found no new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder and back disability.  
Additionally, service connection was denied for folliculitis 
and a pulmonary disorder.

In a multi-page missive in October 1994 the appellant recited 
his contentions in regard to disabled children of veterans.  
In November 1994 he referred to a claim for chloracne, and 
respiratory problems based on "presumed exposure to Agent 
Orange or other herbicides."  He then discussed traumatic 
brain injuries and disabled children of veterans.

In November 1994 the appellant submitted another VA Form 21-
526, apparently directed to an Agent Orange claim for 
chloracne, and bronchial problem.

The RO, in December 1994, provided the appellant with a 
letter of explanation concerning his Agent Orange claims, his 
claim for benefits as a helpless child, and why his November 
1994 letter was not considered an NOD.  


Volume IV.

In file is a host of material received from the appellant in 
September 1994.  The typed material and copies of 
regulations, and articles are redundant and cumulative of 
material previously submitted.  He submitted additional 
material which he felt concerned handicapped people in 
February 1995.

In March 1995 the appellant submitted a host of material in 
support of his claim.  A great deal of the material was 
duplicative, redundant, or cumulative of material previously 
submitted.  There was an August 25, 1982, orthopedic clinic 
record from University Hospital, noting low back and leg pain 
.  It was recorded that the appellant said he had back pain 
for 3 years and believed it was caused over a period of time 
when he was shoveling as a laborer for an asphalt company, 
and that he was predisposed to the pain because of the left 
leg being 1 inch shorter than the right as a result of a 
motor vehicle accident in 1954.  A private radiology report 
dated in June 1989, found mild degenerative disc disease L4-
5.  An undated last page of a VA disability evaluation 
examination in Denver, Colorado, showed findings for the 
knees, and neurologic findings.  Examination of the skin 
showed no rashes, and the skin was clear.  The pertinent 
diagnoses included "[P]ossible exposure to toxic 
herbicides," and mild degenerative arthritis of the 
lumbosacral spine.  The examination was signed by S. O., M.D.

D. R., M.D., in a medical record dated August 20, 1991, noted 
that the appellant had cardiac arrest in 1981 with brain 
damage due to iodine reaction, and extensive chiropractic 
treatment since an accident in 1988.  X-rays were interpreted 
as showing pelvic tilt and lumbar scoliosis.  The diagnoses 
were short left leg, and myofascitis, cervical, thoracic, and 
lumbar spine.  The examination report was signed by S. O., 
M.D.

The RO, in a rating action in March 1995, found that the 
appellant's claim for benefits under 38 U.S.C.A. § 1151, was 
not well grounded.  It was pointed out that his claim was not 
well grounded as he had not identified a specific disability 
as the result of treatment at a VA facility.  He was provided 
with a copy of the rating action.

The appellant's letter of March 1995, and material associated 
therewith, was construed by the RO as a NOD to the rating 
action in March 1995, which found that the appellant's claim 
for benefits under 38 U.S.C.A. § 1151, was not well grounded. 
Received in March 1995 was a copy of a VA letter dated March 
24, 1987, noting that the appellant suffered brain trauma in 
1975, and was in a cognitive rehabilitation program.  A 
similar March 1995 letter from the appellant also noted 
disagreement with the finding that this claim was not well 
grounded.

In material submitted in April 1995, the appellant continued 
his disabled child arguments and contentions.  

An October 1994 letter from the appellant, apparently 
received in June 1995, noted disagreement with an October 11, 
1994, letter.  The October 1994 VA letter referred to the 
denial of the Agent Orange claims, and 1151 claim.

A June 1995 rating action found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for folliculitis and pulmonary disorder due to 
Agent Orange, a back disorder, and that the 38 U.S.C.A. 
§ 1151 claim was not well grounded.  A statement of the case 
(SOC) was issued in August 1995, addressing the issues as 
shown on appeal.

Volume V.

Material submitted by the appellant in July 1995 included a 
copy of records from Children's Hospital dated in November 
1957, with an admission diagnosis of convulsive disorder.  
The final diagnoses included primary mental retardation.

An additional submission by the appellant in July 1995 
appears to be directed to a claim for benefits as a disabled 
child of a veteran.  

The appellant's August 1995 substantive appeal was 
accompanied by a host of material, including court cases, 
articles, and typed and hand written contentions by the 
appellant.  The appellant did refer to DIC benefits.

A claim for PTSD was submitted by the appellant in August 
1995.  He reported being treated for this disorder in Denver 
and Salt Lake VA facilities.  An attached VA progress note 
dated July 17, 1995, included reference to PTSD and 
degenerative changes in the spine.  Apparently a PTSD consult 
was requested.  

VA clinic records, from March to September 1995, note 
treatment for a rash the appellant related to Agent Orange.  
The assessment was keratosis pilaris, and xerosis.  A June 
1995 record shows treatment for seborrheic dermatitis and a 
small area of superficial infection.  Several days later in 
June, after spending time in the sun, he was seen for 
blisters on his feet, red spots on the right distal shin, and 
a rash on his face.  The diagnostic impressions were blisters 
on feet due to ill fitting shoes; and first degree burn.  In 
August 1995 he was seen again with dermatitis on the upper 
lip, arms, and legs.  The appellant felt he had Agent Orange 
exposure.  The assessment was seborrheic dermatitis.  An 
August 29, 1995, dermatology clinic noted that the appellant 
presented for follow-up for questionable chloracne, "now 
presents with documentation of Agent Orange exposure and 
previous treatment."  

In September 1995 the appellant submitted additional 
material, including a survey of his medical problems.  He 
submitted additional documents in November 1995 that appear 
to be concerned with perceived lack of adherence to court 
cases and rules concerning disabled persons.

In October 1995 the appellant submitted a statement 
concerning aggravation of his back condition and organic 
brain syndrome.  He repeated his stories concerning boots 
that were too small, cellulitis of the feet, and Agent Orange 
exposure.  He also felt that his PTSD was due to the trauma 
in the retraining company.  In association with the October 
statement were records of private treatment concerning his 
accident in 1954, an April 22, 1960, evaluation, and a record 
dated February 28, 1996, concerning evaluation of epileptic 
symptoms.  The appellant's exaggeration concerning his 
achievements and his behavior problems in school were noted.  
The impression was a focus of cortical irritation in the left 
frontal parietal area.  

In December 1995 the appellant submitted documents apparently 
on behalf of a claim for benefits as a disabled child of a 
veteran.  Similar statements were submitted in January, 
April, and May 1996.

A VA consultation sheet, dated in February 1996, shows 
referral to a PTSD clinic, with a provisional diagnosis of 
PTSD.  A February 21, "1995" note was to the effect the 
appellant was not eligible for "PCT" as he did not have 
combat experience.


Volume VI.

In May, June and July 1996, the appellant submitted copies of 
court documents, West Law documents, and allegations of 
discrimination against handicapped people.  Similar documents 
and arguments were submitted in September and October 1996.

A VA form 9 submitted by the appellant in November 1996 does 
not appear to address any of the issues on appeal.  

Submission of contentions and documents by the appellant in 
May and June 1997, were similar to those submitted in 1996.

The appellant and his mother provided testimony before the 
undersigned member of the Board sitting at Denver, Colorado, 
in June 1997.  The appellant testified that he was pursuing a 
class action suit, hence his submission of the Court Rules 
and Regulations of the Court of Veterans Appeal, and the 
petitions to be considered for "those Court cases."  The 
appellant reported that he received benefits as a disabled 
child from SSA, that a court ordered SSA to pay him benefits 
as a dependent child, and that the court order should also be 
binding on the VA, T. pp. 3-4.  He also reported that Dr. O. 
flatly stated that there was "possible exposure to Agent 
Orange," T. p. 7.  He asserted that he was in boot camp for 
8 1/2 weeks, beaten with a rifle butt in service, and sent to 
the hospital twice, and sent before a court-martial board and 
psychiatric review board, and then released from service, T. 
pp. 9-11.  It was noted that he was hospitalized 2 weeks 
after he started basic training for cellulitis of the heels, 
T. p. 12.  There was also recitation of his injuries in 1954, 
T. pp. 13-15.  In regard to the 1151 claim, he asserted that 
he had additional disability as a result of the lack of VA 
orthopedic treatment from 1969 to 1997, T. p. 17.  It was 
noted that his pulmonary problems were found after 1969, T. 
pp. 18-20.  

Additional documents were submitted by the appellant in July 
1997, and April 1998.  


Volume VII.

Statements submitted by the appellant in July and October 
1997 appear to address his class action claim.  Material 
submitted in December 1997 appears to address his claim for 
benefits as a dependent child of a veteran.  

Per the December 1997 remand, the RO, in March 1998 again 
requested military information concerning the appellant, from 
the National Personnel Records Center (NPRC).  Material 
received from the NPRC in April 1998 was essentially 
duplicative of material already in file.  

Received in April 1998 were submissions from the appellant 
that included a mixture of VA and private medical records, 
copies of material which had previously been submitted, and 
multiple pages of arguments and contentions advanced by the 
appellant for the purpose of showing that he was not 
receiving benefits to which he was entitled, based on his SSA 
benefits.  The records reflect that the appellant had been 
diagnosed with PTSD in July 1992, and that he had a past 
medical history of "OBS" and anoxia secondary to cardiac 
arrest.  Also in July 1992 he was treated for tinea corpora 
of 3 days duration.  Dermatology clinic findings in December 
1994 did not include Agent Orange or chloracne.  An EEG in 
May 1995 was abnormal due to the presence of increased beta 
activity and diffuse intermixed slowing.  The increased beta 
activity was consistent with medication effect.  The diffuse 
intermixed slowing was thought to represent diffuse cerebral 
dysfunction and was nonspecific with respect to etiology.  
The impression was possible premature ventricular 
contractions.  A VA record dated September 20, 1995, noted 
PTSD symptoms, and episodes of questionable (undecipherable 
word) versus seizure.  The assessment was questionable 
seizure (undecipherable word) versus (undecipherable word) 
with PTSD.  In October 1996 he was seen at a dermatology 
clinic for treatment of rashes all over his groin, legs, 
sides, face, axillae, and lip.  It was very itchy, and the 
appellant reported exposure to Agent Orange in Vietnam.  The 
assessment was tinea cruris.  He was treated for tinea again 
in December 1996, and January 1997.  In March 1997 the 
assessment was hypersensitive skin, and in March 1998, the 
assessments were AK (actinic keratosis) right temple; 
pruritus xerosis; and perioral dermatitis.  
Neuropsychological evaluation in November 1991 recounted 
findings and conclusions of the testing, with no opinion as 
to incurrence or aggravation during his brief period of 
service.

Records of private treatment for the appellant's right knee, 
in 1988 and 1990, note that the appellant related a shrapnel 
injury to his knee in Vietnam.  


Volume VIII.

Received in April 1998 were medical records from the VA 
Medical Centers at Denver, Colorado, and Fort Lyon, Colorado, 
for the appellant from the 1970's into the 1990's.  Most of 
the records from the Denver Medical Center were duplicative, 
cumulative, or redundant.  The appellant was hospitalized in 
June and July 1972 with epigastric pain.  While hospitalized, 
a psychiatric consultation related to possible psychosomatic 
abdominal complaint resulted in a finding of "borderline 
personality" with very poor adjustment.  A December 1974 
psychiatry evaluation noted that the appellant wanted to be 
declared "normal" so he could change his Navy discharge 
status as it made him ineligible for reenlistment, and he 
wanted to join the Army to be with his girlfriend.  The 
impression was borderline personality disorder.  Physical 
examination in April 1977 showed no skin disorder.  

Included in the VA records were the first 2 pages of an 
October 6, 1983 disability evaluation by S. O., M.D., for 
evaluation for possible exposure to toxic chemicals.  It was 
recorded that the appellant reported being in Vietnam for 2 
tours with the Navy, between August 1966 and August 1967, and 
again between December 1967 and December 1968.  His movements 
in Vietnam were "vague."  He reported being in defoliated 
areas around Loc Minh.  His current medical complaints 
included back and knee problems, first present in 1970, and 
exacerbated following a motorcycle accident in 1978.  He 
related skin rash on his forehead, neck and arms since 
service in Vietnam.  As previously reported, examination of 
the skin showed it to be clear and with no rashes, and the 
pertinent diagnosis was possible exposure to toxic 
herbicides.  There was no diagnosis of a skin disorder.  A 
January 26, 1984, psychology note concerning 
neuropsychological evaluation testing indicated that the 
results were consistent with previous evaluation performed 8 
1/2 years before, indicating mild to moderate, fairly 
generalized cerebral dysfunction.  The testing was apparently 
in regard to placement in a cognitive rehabilitation program.  
He appears to have been in this program from 1984 to 1987.  
An October 30, 1990, medical certificate noted that the 
appellant had a many year history of PTSD, post-traumatic 
head injury, and organic brain dysfunction.  The assessment 
included "PTSD OBS" send to "PES."  A December 31, 1990, 
record noted complaint of PTSD, with the appellant reporting 
"flashbacks -- relives scenes from Vietnam."  In March 1991 
there was a summary of medical problems for the appellant, 
from private records.  The problems included personality 
disorder, and chronic anoxic encephalopathy.  A neurology 
clinic entry in May 1991 noted multiple head injuries, 
including a rifle butt in 1968, and anoxic brain injury in 
1981.  

The Fort Lyon records show a March 25, 1996, mental health 
clinic record to the effect that the appellant reported that 
he had a history of brain damage when hit by a rifle butt as 
a POW (prisoner of war) for 5 days in Vietnam.  It was noted 
that his main symptoms of PTSD were temper, long history of 
depression, suicide attempts in the past, sleeping poorly, 
and nightmares about beatings in Vietnam.  A pulmonary record 
dated in March 1996 noted that a very mild small airway 
obstruction was suggested.  

The July 1998 323 page (type on both sides) submission by the 
appellant has been reviewed by the Board.

In August 1998 there was a formal finding by the RO that all 
efforts to obtain "needed service records or military 
information have been exhausted; further efforts are 
futile."  It was decided that additional service records for 
the appellant were unavailable.

The appellant's August 1998 submissions have also been 
reviewed.  They essentially echo past submissions.  
Submissions in November 1998, and April 1999 do not provide 
additional relevant evidence to the appellant's claims on 
appeal.  

Received in May 1999 was a copy of a private MRI of the 
appellant's lumbar spine.  The finding reflected degenerative 
changes in the lumbar spine, with no opinion as to onset or 
etiology.  It was noted that there was no evidence of 
scoliosis or other abnormal curvature.  

A formal finding in September 1999, again, as in August 1998, 
stated that that all efforts to obtain needed service records 
or military information had been exhausted, further efforts 
were futile, and it was decided that additional service 
records for the appellant were unavailable.

The appellant submitted, in September 1999, copies of 
November 1968 medical records, and a copy of a page of 
private evaluation in February 1969 showing his skin to be 
without rash, icterus, or ecchymosis.  There was no reference 
to any back problems.  Reference was made to an accident at 
age 4, with episodes of a complex characterized by a feeling 
of dizziness, often followed by a brief period of syncope.  

The appellant submitted additional material in October 1999.


New and Material Evidence, Psychiatric Disorder and Back 
Disorder

Legal Criteria.  Where a final Board decision exists on a 
given claim, that claim "may not thereafter be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered" by the Board.  38 U.S.C.A. § 7104(b).  The 
exception is that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108.  
Therefore, once a Board decision becomes final under § 
7104(b), "the Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (When new and material evidence has not been submitted 
in a previously disallowed claim "[f]urther analysis . . . is 
neither required, nor permitted.").

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-part 
analysis.  Elkins v. West, 12 Vet. App. 209 (1999). First, VA 
must determine whether the evidence presented or secured 
since the prior final disallowance of the claim is "new and 
material" under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, immediately upon 
reopening the VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  Finally, if the 
claim is well-grounded, the VA may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court further concluded that a determination as to whether 
evidence is new is separate from a determination as to 
whether the evidence is material.  If the Board determines 
that the evidence is not new, that should end the Board's 
analysis as to whether the evidence is "new and material."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service or for a chronic disease, i. e. arthritis, which is 
manifested to a degree of 10 percent disabling within one 
year following a veteran's release from active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). 

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

A veteran is presumed to be in sound physical condition when 
examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
time of the examination, acceptance, or enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999). 


Analysis - Psychiatric Disorder.  The Board, in its December 
1985 decision, noted that while the exact nature of the 
appellant's psychiatric disorder was not clear, he had had a 
severe head injury and psychiatric symptoms prior to service 
and that outpatient treatment after service indicated the 
presence of a personality disorder.  An anxiety disorder was 
first demonstrated many years after the appellant's short 
period of service.  The Board concluded that the veteran's 
psychiatric disorder, however classified, was not 
attributable to service.

The evidence added to the record prior to the Board's 
September 1990 decision included written and parole evidence 
from the appellant.  However, the additional evidence 
contained no medical evidence or opinion which tended to link 
an acquired psychiatric disorder to his brief period of 
military service during 1968.  The Board, in September 1990, 
held that the evidence added to the record supported the 
prior denial and that none of the additional evidence showed 
that the appellant had a chronic acquired psychiatric 
disorder which had its onset in or was aggravated by service.  
The Board found that the evidence received subsequent to the 
December 1985 Board decision merely confirmed treatment for a 
back disorder in the 1980's, many years after service, and 
did not demonstrate that the appellant had a chronic back 
disability during service or proximate thereto.  The Board, 
noting that the evidence received subsequent to the December 
1985 decision included evidence dated in 1960 reflecting that 
the veteran had organic brain damage due to an accident and 
evidence dated in 1984 reflecting a diagnosis of intermittent 
explosive disorder or passive-aggressive personality 
disorder, held that the new evidence did not demonstrate that 
the appellant had a chronic acquired psychiatric disorder 
which had its onset in or was aggravated by service.

The evidence received since the September 1990 Board decision 
includes private medical records showing treatment for 
neuropsychiatric problems as a result of the 1954 head injury 
prior to the appellant's entry into active duty and VA and 
private medical records reflecting treatment and evaluation 
for residuals of the preservice head injury beginning in the 
early 1970s, several years following his release from active 
duty.  It is noted that the SSA determined that he was 
entitled to benefits due to organic brain syndrome and a 
borderline personality beginning in April 1970.  This is more 
than a year following his discharge from active duty.  
Keeping in mind that the organic brain syndrome is a separate 
issue, and that PTSD will be discussed below, review of the 
evidence from Volume II through Volume VIII does not reveal 
any medical evidence which tends to relate an acquired 
psychiatric disability to any incident of the veteran's 1968 
military service.  Most of the medical evidence submitted 
concerned the appellant's injury in 1954, and private 
treatment and evaluation in the 1980's when the appellant was 
trying to get SSA benefits.  This material did not show an 
acquired psychiatric disorder in service, or the post-service 
presence of an acquired psychiatric disorder related to 
service.

The appellant has not submitted any competent medical 
evidence which tends to show that he currently has an 
acquired psychiatric disorder which is of service origin or 
which tends to show that any psychiatric disorder which may 
have pre-existed entry into service was aggravated during 
active duty.  

The Board has considered the statements and testimony of the 
appellant and his mother.  The Board finds that the 
appellant's written and parole evidence is cumulative and 
redundant of his assertions of record at the time of the 
September 1990 decision.  His story of mistreatment in 
service is essentially the same as he had related prior to 
1990.  His mother's testimony regarding cellulitis is not 
pertinent.  Additionally, the Board notes that while lay 
statements are deemed competent evidence regarding the 
occurrence of an incident during service and a description of 
the pertinent symptomatology during and following service, 
the Court has held that, where the determinative issue 
involves a question of a medical diagnosis or causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran himself is not shown to 
possess the medical expertise to determine the etiology of 
his various medical symptoms or their relationship to 
service, and his claims of medical causation are of limited 
probative value.  He has not provided competent evidence of 
the presence of a chronic acquired psychiatric disorder in 
service, or post-service medical evidence which tends to 
relate a current acquired psychiatric disorder to his 1968 
military service.  

The Board holds that none of the evidence added to the record 
since the September 1990 decision constitutes new or material 
evidence.  No item of evidence added to the record since the 
September 1990 decision is by itself, or when considered in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the appellant claim of 
entitlement to a psychiatric disorder is not reopened.


Analysis - Back Disorder.  The evidence of record prior to 
the Board's decision of September 1990 did not contain any 
competent evidence which reflected the presence of a chronic 
back disorder in service or which tended to link any post-
service back pathology to the veteran's military service or 
any incident therein.  The additional evidence submitted 
since the September 1990 decision includes VA and private 
medical records reflecting treatment for a back disability 
several years following his release from active duty.  His 
back disorder was variously diagnosed to include scoliosis 
and degenerative changes.  These records are essentially 
cumulative in nature.  The appellant has not submitted any 
competent medical evidence which tends to show that he 
currently has a back disorder which is of service origin, or 
that any back disorder which pre-existed entry into service 
was aggravated during active duty.  

The evidence after September 1990 is not new and material to 
reopen the appellant's claim.  In 1995 he submitted an August 
1982 private medical record wherein he reported back injury 
in 1979 while working for an asphalt company.  It is noted 
that in 1983 the appellant reported that his back was injured 
while working for a cement company.  In 1984 he reported that 
his back was injured as the result of the beatings he 
received in service and as a result of a lifting injury.  In 
1986 he reportedly attributed his back problems to left leg 
shortening due to an accident in 1954.  Scoliosis due to left 
leg shortening was reported in 1987.  In 1989 the appellant 
testified that scoliosis was found in service and he was 
hospitalized for 2 weeks with his back.  In July 1990 he 
testified that a rifle butt injury to his back caused his 
arthritis.  Private medical evaluation in 1999 showed no 
scoliosis, and while degenerative changes in the lumbar spine 
were noted there was no opinion as to date of onset or 
etiology.

The appellant, in his parole and written testimony since 1990 
essentially presents the same contentions as he advanced 
prior to 1990.  He claims his back was injured in service, 
and he was hospitalized with the back problem.  While the 
appellant is competent to establish that he experienced back 
symptoms during service and was treated for such symptoms, he 
is not competent to establish that any particular chronic 
back pathology was present during service or that any current 
back pathology is related to the back symptoms he experienced 
during service.  Lay persons are not competent to render 
testimony concerning medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Similarly, 
"lay assertions of medical causation . . . cannot serve as a 
predicate to reopen a claim under [38 U.S.C. § 5108]".  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993)."  Mintz v. Brown, 6 
Vet. App. 277, 280 (1994).  In other words while the Board 
must accept the appellant's contention of back injury and 
treatment in service, his claim that the current back 
problems are related to such injury are not sufficient to 
reopen his claim.  Corroborating medical evidence is 
required.  The statements he has made since the September 
1990 decision are redundant and cumulative of testimony 
provided prior to 1990, and are not new.  Such testimony was 
considered in the 1985 and 1990 determinations.  The Board 
must conclude that the appellant has failed to present new 
and material evidence to reopen a claim for service 
connection for back disability alleged to be due to events in 
service.


Skin Disorder claimed as Chloracne, Secondary to Agent Orange

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence that 
the claim is well grounded.  Under the law, it is the 
obligation of the person applying for benefits to come 
forward with a well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well grounded claim is "[a] plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  Mere allegations in support of a 
claim that a disorder should be service-connected are not 
sufficient; the appellant must submit evidence in support of 
the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.


Analysis.  In regard to the appellant's claim for VA benefits 
for Agent Orange exposure, the law requires more than just an 
allegation; a claimant must submit supporting evidence.  
Under the law and the decisions of the Court, it is the 
obligation of the appellant to come forth with such evidence.  
Here, the appellant has not submitted any medical evidence 
that he has a skin disorder linked to service.  

The appellant is asserting that his skin disorders resulted 
from exposure to Agent Orange.  He asserts that he was 
exposed to Agent Orange during his service in 1968 in San 
Diego, California.  In this regard, the service medical 
records for the appellant's recognized period of active duty 
reflect no definitive finding relative to a skin disorder.  
It is noted that he was treated for cellulitis involving the 
feet.  The first evidence of a skin disorder was in July 1970 
when he underwent an excision of a cyst in the neck area at a 
VA outpatient clinic.  This is more than a year following his 
release from active duty.  He was next treated in June 1978, 
during his second period of military service.  At that time 
poison ivy was diagnosed.  In 1983 he complained of a rash 
associated with concrete.  However, there is no further 
clinical evidence of a skin disorder until the March 1991 VA 
examination, when folliculitis was diagnosed.  This is many 
years following his release from active duty.  In 1994 and 
1995 he received treatment at a VA facility and his skin 
disorders were diagnosed as keratosis pilaris, xerosis, and 
seborrheic dermatitis.  In August 1995 he was seen at a VA 
dermatology clinic for possible chloracne, however, this 
disability was not clinically confirmed.

The Board has considered the statements and testimony of the 
appellant and his mother.  As previously discussed, when the 
issue involves a question of a medical diagnosis or of a 
causation, lay statements are not deemed to be competent 
evidence per Espiritu.  There is no medical evidence of 
record which confirms the presence of chloracne.  
Additionally, the appellant has not submitted any competent 
medical evidence, nor is there any competent medical evidence 
of record which establishes a causal relationship between the 
appellant's current skin disorder and his period of active 
duty.  Accordingly, per Caluza, his claim for service 
connection for a skin disorder, claimed as chloracne, as 
secondary to exposure to Agent Orange, is not well grounded.

The appellant does not have any skin disorder on the 
presumptive list for exposure to toxic herbicides.  So there 
is no nexus on a presumptive basis.  The other acute skin 
problems reported in the 1990's have never been associated 
with the appellant's service, other than by the appellant's 
own testimony, and he is not medically qualified to make any 
assertion as to causation or etiology.  There is no competent 
medical opinion as to any relationship between the skin 
problems identified post-service, and any incident of the 
appellant's brief period of military duty.  The appellant's 
claim fails in the absence of nexus to service.

In regard to the appellant's testimony that Dr. O. flatly 
stated that there was possible toxic exposure to Agent 
Orange, the Board points out that initially the appellant 
only submitted the last page of Dr. O's evaluation, which did 
contain the impression of "possible" exposure to Agent 
Orange.  The first 2 pages of the evaluation, received in 
April 1996, show that the appellant reported exposure to 
Agent Orange while on duty in Vietnam.  Dr. O's report of 
Agent Orange exposure was equivocal, and based on false 
information.  An opinion based upon an inaccurate factual 
premise has no probative value.  Hadsell v. Brown, 4 Vet. 
App. 208, 209 (1993).  The appellant had less than 8 weeks of 
service in 1968, he did not serve in Vietnam, and there is no 
competent evidence to the contrary.  


Pulmonary Disorder, Secondary to Agent Orange

Analysis.  No pulmonary problems for the appellant were 
reported for many years after service; however, in 1990 the 
appellant reported exposure to Agent Orange, and for the 
purpose of this appeal, this will be accepted for the purpose 
of determining that he has met his burden of meeting the 
second element of a well grounded claim, i.e. evidence of a 
disease or injury in service.  He also meets the first 
element of a well-grounded claim, that of current disability, 
based on the 1996 finding of mild airway obstruction.

At this point it should be emphasized that the medical record 
does not show that the appellant has any respiratory cancer 
or other pulmonary disorder on a presumptive basis of 
exposure to Agent Orange or other toxic herbicides.  In 
regard to the current mild respiratory dysfunction, there is 
no medical opinion as to the onset or the etiology of this 
disability.  Early examination records do not reveal any 
respiratory complaints or problems for the appellant.  As the 
appellant has not provided any medical evidence of a 
relationship between the respiratory problem first identified 
decades post-service and service, his claim is now well 
grounded.


Post-Traumatic Stress Disorder

Analysis.  The appellant has less than 8 weeks of documented 
military service in the Navy, from November 1, 1968, to 
December 23, 1968.  He did not finish his recruit training.  
Under such circumstances there normally would be no problem 
to stating categorically that in regard to his PTSD claim he 
did not have combat, and 38 U.S.C.A. § 1154(b) would not be 
for consideration.  However, the appellant reported in 1983 
that he spent 2 tours in Vietnam, the first in 1966 and 1967, 
and the second from December 1967 to December 1968.  In 1988 
and 1990 he reported shrapnel injury to his knee in Vietnam, 
and in December 1990 it was reported that the appellant 
relived scenes from Vietnam.  In 1996 he reported being a POW 
in Vietnam.  The appellant's voided duty in the Army in 1978 
was after the Vietnam Era, and there is not a scintilla of 
objective evidence that the appellant has any other military 
duty other than that verified for this claim.  As pointed out 
above, for the limited purpose of determining whether a claim 
is well grounded, evidentiary assertions must be accepted as 
true.  However, the appellant's assertions of duty in Vietnam 
are inherently incredible.  See Samuels v. West, 11 Vet. App. 
433 (1998).  Simply said, the appellant had no combat related 
to his brief service in the Navy.  In passing the Board notes 
several inquires to the NPRC for records for the appellant, 
without any reported military duty other than that previously 
verified.  

The appellant has asserted that his PTSD is related to 
beatings suffered while in the Navy.  These statements will 
be accepted for the purpose of determining that he has met 
his burden of meeting the second element of a well grounded 
claim, i.e. evidence of a disease or injury in service.  
Regarding the first element of a well-rounded claim, the 
presence of a current disability, an October 1990 medical 
record noted a many year history of PTSD, and there was an 
assessment of "PTSD OBS."  The symptoms and/or traumatic 
events for this diagnosis were not reported.  In July 1992 it 
was noted that the appellant had PTSD, but neither the 
symptoms nor the stressor which provided the basis for such a 
diagnosis were reported.  In July 1995 a VA record included 
reference to PTSD, and in September it was noted the 
appellant had PTSD symptoms and the assessment offered 2 
different psychiatric diagnoses for the appellant, including 
one with PTSD.  In other words the examiner was not sure that 
the appellant had PTSD.   In February 1996 there was a 
provisional diagnosis of PTSD.  The Board notes that a 
provisional diagnosis is not an unequivocal diagnosis of the 
disorder.  While there does not appear to be a specific and 
unequivocal diagnosis of PTSD for the appellant, assuming 
that one, or all of the above, is sufficient for the first 
element of a well-grounded claim, the next question is 
whether the third element, nexus of any PTSD to service, has 
been demonstrated.  A diagnosis of PTSD could be based on the 
appellant's reported beatings in service (which have not been 
corroborated by any credible supporting evidence as required 
by 38 C.F.R. § 3.304(f)), his traumatic injuries before and 
after service, or his reported Vietnam duty.  PTSD based on 
injuries not experienced in service, or the spurious Vietnam 
duty would not suffice for nexus to service, for obvious 
reasons.  On review of the reports of PTSD for the appellant, 
it is immediately clear that not a single PTSD reference 
specifically associates the PTSD with the appellant's 
reported injuries in service.  

The October 1990 record, while reporting a long history of 
PTSD, also noted traumatic head injury, and OBS.  The basis 
for the PTSD assessment was not specified, and the OBS likely 
referred to the traumatic head injury which more than likely 
was the serious head injury in 1954, but it is not clear as 
to the etiology of any PTSD.  As noted above, the July 1992 
reference to PTSD did not include symptoms or the basis for 
that observation.  The 1995 references to PTSD did not 
include symptoms or etiology, and the provisional diagnosis 
of PTSD in 1996 was equivocal and neutral as to the origins 
for the provisional opinion.  There is no medical diagnosis 
of PTSD for the appellant that specifically links the 
disorder to the reported injuries in service.  Without a 
medical opinion as to the relationship of any PTSD to 
service, the appellant's claim for service connection for 
PTSD is not well-grounded.  


38 U.S.C.A. § 1151

38 U.S.C.A. § 1151 (West 1991) provides that, where a veteran 
suffers an injury or aggravation of an injury resulting in 
additional disability by reason of VA hospital, medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Applicable regulations provide that, in determining whether 
additional disability resulted from a disease or injury or an 
aggravation of any existing disease or injury suffered as a 
result of VA hospitalization, medical or surgical treatment, 
it will be necessary to show that additional disability is 
actually the result of such disease or injury or aggravation 
of an existing disease or injury and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c).

See above for the criteria for a well-grounded claim.  The 
Board notes that considerations for a well-grounded claim for 
compensation benefits under 38 U.S.C.A. § 1151 are 
conceptually the same as a claim for service connection, 
except that the key time frame at issue is the period of VA 
care rather than active service.

Analysis.  The appellant's claim for benefits under 
38 U.S.C.A. § 1151 is without merit.  The appellant has not 
provided either the time, date, or place of VA treatment, or 
the specific disability related to VA treatment.  He was 
informed in March 1995, that specific information in regard 
to the disability claimed was required to make his claim 
well-grounded.  He did not provide any such information.  
There can be no meaningful discussion of this claim when no 
specific disability has been identified.  

During his July 1997 hearing, the appellant indicated that 
his claim for benefits pursuant to 38 U.S.C.A. § 1151 was 
based on the failure by the VA to treat him.  However he has 
not identified the dates when he was entitled to treatment by 
the VA and said treatment was denied nor has he described the 
additional disability caused by the lack of said treatment.  
As such, the Board finds that the appellant's claim is not 
plausible.  Therefore it is not well ground and must be 
denied.

Where the claimant fails to cooperate in the development of 
the record where his cooperation is required, the Board finds 
that VA has no further obligation under the duty to assist to 
plead again with the claimant to do that which he failed to 
due when first asked.  See Evans v. West, No. 96-1574 (U.S. 
Vet. App. Nov. 16, 1998)12 Vet. App. 22 (1998).  


ORDER

As the appellant has not provided new and material evidence 
to reopen his claim for service connection for a psychiatric 
disorder and a back disability, the appeal as to these issues 
is denied.

Having found the claims for service connection for a skin 
disorder claimed as chloracne, and a pulmonary disorder, not 
to be well-grounded, the claims are denied.

Having found the claim for PTSD not to be well-grounded, the 
claim is denied.

Having found the claim for benefits under the provisions of 
38 U.S.C.A. § 1151 for disability related to VA medical 
treatment not to be well-grounded, the claim is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

